Citation Nr: 1439157	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  14-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper back condition, to include left scapulothoracic muscular strain.

2.  Entitlement to service connection for an upper back condition, to include left scapulothoracic muscular strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's request to reopen the claim currently on appeal.

In January 2012, the RO received a claim from the Veteran seeking to reopen his claim for entitlement to service connection for an "upper back condition."  In an August 2012 rating decision, the RO denied the Veteran's request on the basis that no new and material evidence had been submitted to support his claim.  In response, the Veteran filed a notice of disagreement (NOD) in September 2012, and the RO issued a statement of the case (SOC) in March 2014.  The Veteran completed the appeal by submitting a substantive appeal, VA Form 9 in April 2014, in accordance with the provisions of 38 C.F.R. § 20.202.

As a matter of clarification, by way of relevant history, the Board notes that the Veteran initially filed his claim as a claim for entitlement to service connection for a "back injury" in August 1997.  An October 1997 VA examination report documented the examiner's diagnosis that the Veteran had mild scoliosis of the thoracic spine and the Veteran's claim was recharacterized by the RO in a November 1997 rating decision as one of service connection for scoliosis of the thoracic spine (claimed as a back injury).  In a May 2007 remand by the Board, the claim was recharacterized again and separated into two claims.  The first being a request to reopen the previous denied claim of entitlement to service connection for a thoracic spine disability and the second was a claim for entitlement to service connection for a low back disability.  The claims file contains several statements by the Veteran that he did not file a claim for entitlement to service connection for scoliosis of the thoracic spine and the most recent VA examination, dated March 2014, confirmed that he did not have scoliosis.  Instead, the March 2014 examiner diagnosed the Veteran with left scapulothoracic muscular strain and it was noted that the low lumbar back condition had no bearing on his current complaint of a thoracic condition.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of this, the Board has recharacterized the issue currently on appeal as a request to reopen a claim of entitlement to service connection for an upper back condition, to include left scapulothoracic muscular strain.  Since in his January 2012 statement the Veteran has requested VA reopen his claim of entitlement to service connection for an "upper back condition," the issue of reopening his claim related to the low back disability is not currently before the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of private treatment records from Cedar Hill Family Medicine, L.L.C. and Belleville Memorial Hospital, which were considered by the agency of original jurisdiction (AOJ) in the March 2014 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of entitlement to service connection for an upper back condition, to include to include left scapulothoracic muscular strain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The January 2009 Board decision denying the Veteran's request to reopen his claim of entitlement to service connection for a thoracic spine disability was not appealed and is final.

2.  Evidence received since the January 2009 Board decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for an upper back condition and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

1.  The January 2009 Board decision denying the Veteran's request to reopen his claim of entitlement to service connection for a thoracic spine disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for an upper back condition, to include left scapulothoracic muscular strain, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.



New and Material Evidence

Relevant Laws and Regulations

Except as provided in section 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b); see also 38 C.F.R. § 20.1100. 

Section 5108 provides if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts and Analysis

Service connection may be established for a disability resulting from diseases or injuries incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran requests that VA reopen his claim for entitlement to service connection for an upper back condition that he believes initially manifested as a result of a back injury that occurred in 1990 during his service in Operation Desert Shield.  Specifically, the Veteran contends that he was lifting a toolbox into the back of a truck when he experienced a "severe stabbing pain" in his back between his shoulder blades.  He contends that the pain was so severe that he dropped the toolbox on his feet; he could not raise his arms or take a deep breath. 

The Veteran's claim was previously reviewed by the RO in a November 1997 rating decision.  At that time, the evidence of record consisted of (1) the Veteran's service treatment records, (2) the Veteran's DD Form 214, (3) statements from the Veteran and (4) an October 1997 VA examination report.  After reviewing this evidence, the RO found that the Veteran had a current diagnosis of mild scoliosis of the thoracic spine with recurrent back pain.  In addition, the RO determined that while the Veteran was treated for thoracic spine complaints during service, his service medical records did not reflect a diagnosis of scoliosis.  As such, the RO concluded that scoliosis of the thoracic spine was not incurred in nor caused by service; and therefore service connection was denied.  Thereafter, the Veteran submitted private medical records dated from June 1995 to March 1997 in support of his service connection claim that showed he was diagnosed with thoracic strains in 1995 and 1997.  In April 1998, the RO issued a rating decision that continued the prior denial of service connection for scoliosis of the thoracic spine on the basis that there was no etiological relationship between a then-current diagnosis (noted to be musculoskeletal back pain) and service.

In November 2003, the Veteran requested that his service connection claim for a thoracic spine disability be reopened and thereafter submitted additional evidence in support of his claim consisting of (1) statements from the Veteran and (2) private medical records dated from October 1995 to October 2004.  In September 2008, a VA expert medical opinion was associated with the claims file.  This opinion related to the Veteran's claim of entitlement to service connection for a low back disability and does not pertain to the Veteran's claim for entitlement to service 

connection for an upper back condition except to state that the Veteran's lower back condition has no bearing on his thoracic spine (upper back) complaints.
In January 2009, the Board denied the Veteran's request to reopen his claim of entitlement to service connection for a thoracic spine disability because, although new evidence had been received, such evidence was not material in that it did not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Specifically, the new evidence of record "did not relate the Veteran's previously diagnosed scoliosis or his post-service diagnosis of thoracic strains to any incident or injury in service or to symptomatology noted in the Veteran's service [treatment] records."  In other words, the new evidence did not relate to the nexus element of service connection.  The Veteran did not appeal the Board's decision.  Thus, the Board's decision became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

New evidence of record since the Board's January 2009 decision consists of: (1) private medical records from Cedar Hill Family Medicine, L.L.C., dated from December 2011 to June 2012; (2) private medical records from Bellville Memorial Hospital, dated December 1994; and (3) a March 2014 VA examination.  

In December 2011, the Veteran sought treatment from Cedar Hill Family Medicine, L.L.C., for pain in his thoracic spine with radicular symptoms particularly to the left upper extremity.  Included in these records is a February 2012 letter from the Veteran's treating psyician, P.M., D.O., describing the Veteran's condition.  In his letter, the physician stated that "It is very likely, in my medical opinion, that there is a 90% chance that the current disability occurred from an injury that [the Veteran] sustained during military service."  To support his opinion, the physician gave the rationale that the Veteran "did not have any reported symptoms of upper back pain prior to his reported injury while on active duty when he was lifting a toolbox."  This evidence is new because it was not in the file at the time of the Board's January 2009 decision.  The evidence is also material because it is probative of the 

nexus requirement of service connection in that it relates the Veteran's current symptomatology to an event that happened during his service.

The December 1994 private treatment reports from Memorial hospital show that the Veteran sought treatment for pain in his upper back and left shoulder.  This evidence is also new because it was not of record at the time of the Board's January 2009 decision.  It is also material since it is probative of the nexus requirement because it shows symptomatology of the upper back and treatment relatively close in time to when the Veteran separated from active service.

Finally, the Veteran was afforded a VA orthopedic examination in March 2014.  At this examination, the VA examiner explained that the Veteran did not have thoracic scoliosis as previously diagnosed, but instead had a diagnosis of left scapulothoracic muscular strain.  The examiner gave the etiological opinion that "It is more likely than not...that the Veteran does have a left scapulothoracic condition, which began in the military...."  This examination report is both new and material because it did not exist until after January 2009 and is probative of the nexus requirement of service connection since it clarifies the Veteran's diagnosis of scoliosis, documents a new diagnosis of left scapulothoracic muscular strain, and relates the new diagnosis to the Veteran's military service.

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claims for entitlement for service connection for an upper back condition, to include left scapulothoracic muscular strain., will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an upper back condition, to include left scapulothoracic muscular strain, has been received and the appeal is granted to this extent.


REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for an upper back condition, to include left scapulothoracic muscular strain.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal. 

In the present case, the RO has not "de facto" reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the RO for consideration of such in the first instance on the merits. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's reopened claim for service connection for an upper back condition, to include left scapulothoracic muscular strain, on a de novo basis.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


